Citation Nr: 1515208	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for degenerative joint disease of the right knee.  

2.  Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from December 1962 to May 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2012, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO).  In October 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.  In July 2014, the Board remanded this issue to the RO for additional development.  It has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Degenerative joint disease of the Veteran's right knee is the result of an injury during his active service.  

2.  Degenerative joint disease of the Veteran's left knee is the result of an injury during his active service


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the Veteran's right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for degenerative joint disease of the Veteran's left knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be discussed in detail in the following decision, the Veteran's appeal is being granted in full.  Any error in VA's duty to notify and assist him in obtaining evidence to substantiate his claim is harmless and need not be further discussed.  

The Veteran contends that service connection is warranted for disability of both knees based on an injury that occurred aboard the flight deck of the U.S.S. Oriskany in March 1965.  He reports that a rod welded to the launching catapult broke and first struck and penetrated the right knee and then struck his left knee.  He reports that he has had pain of his knees since service.  In August 2009 letters, the Veteran and his father report that the Veteran discussed his bilateral knee pain with his now deceased family physician shortly after service and that the physician advised him that all he could do for the pain was take pain medication and use liniment (described as a "rub" or ointment) or cold or hot wet towels.  The Veteran and his father have all reported that the Veteran suffered from pain of his knees since shortly after service.  In a June 2009 letter, his spouse reported that she has known the Veteran for thirty-four years and that early on he spoke of injuries to his knees during service.  She also reported that she had first-hand knowledge of the pain in his knees during the course of their marriage which began eleven years later. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence, for example from December 2009, March 2011, June 2012, and September 2014 VA compensation and pension examinations, document that the Veteran has degenerative joint disease of both knees.  The present disability element of service connection is therefore met.  

Service treatment records document that the Veteran was received sutures for a laceration of his right leg in March 1965.  The Veteran has submitted a copy of a page of the deck log of the U.S.S. Oriskany for a date in March 1965.  The deck log documents that the Veteran suffered a laceration of the right knee when the catapult shattered, was treated by the medical department, and returned to duty.  The facts documented in the ship log are consistent with the Veteran's testimony before the undersigned and his testimony before the DRO, as well as the Veteran's written statements, with regard to the in-service injury.  

As to the question of whether both knees were injured, there are statements of record from his brother, father, ex-spouse, and a fellow sailor, who knew him during service-all of whom recall that the injury was to both knees.  All statements were dated between March and August 2009 other than the statement from the fellow sailor that was dated in January 2006.  Although these persons did not observe the injury, their recollection comes from information provided to them by the Veteran at the time of the injury or shortly thereafter and well before when he initially claimed entitlement to service connection.  These circumstances lead the Board to assign considerable probative weight to their statements.  The accounts of the injury are not inconsistent with service medical personnel placing stitches in only the right knee.  Placing stitches in only the right knee is consistent with being struck in both knees by the rod from the catapult but with a laceration of only the first knee struck, the right knee.  The Board finds that the evidence is at least in equipoise as to whether both knees were injured in the catapult accident in March 1965.  Therefore, the in-service element of service connection is met as to injury of both knees.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A May 1966 Report of Medical Examination for the purpose of release to inactive duty documents that the Veteran had a normal clinical evaluation of his lower extremities.  There is no report of medical history from when he was separated from active service.  Hence, there is only an absence of evidence, not negative evidence, as to whether he experienced knee symptoms at separation from service.  
The examiners who examined him in over the course of his claim and appeal have provided negative nexus opinions.  However, those nexus opinions depend on reading the service treatment records as documenting minor injuries, the lack of supporting findings on a separation medical examination in 1966, and, most importantly, on the lack of documented treatment for knee pain until many years after service.  For example, the September 2014 examiner found it illogical that the Veteran did not seek medical treatment due to financial constraints, i.e., lack of insurance, but makes no mention of the additional fact that he (the Veteran) was told how to self treat his knee pain by his family doctor many years ago.  The examiner's opinion that not seeking treatment is illogical, unsupported by any stated medical principles, is afforded very little weight.  

Importantly, the opinions do not provide negative evidence based on medical principles, but rather the negative evidence is based on interpretation of the Veteran's actions and a plain reading of the service treatment records.  If there were sound medical principles to support a negative nexus, the Board would expect those to have been provided.  The evidence in this case tends to show that it is unlikely that medical nexus evidence, positive or negative, will be available to aid in resolving the nexus element.  Rather, resolving the nexus element depends on evaluating the numerous statements of the Veteran and those who have known him at the time of and since his in-service injury.  

The Veteran testified before the undersigned and before the DRO that he was young when separated from active service and that at that time "I really wasn't hurting" and "I didn't have problems until later on until probably in the '70s."  However, prior to those hearings, for example in August 2009, he reported that he had suffered problems with his knees since the in-service injury.  This earlier report is consistent with his father's statement dated in August 2009.  Also significant is that, in an April 2009 statement, the Veteran explained that he had already been in the military longer than planned and was anxious to return home so did not stay and make a claim with regard to his knees.  He also stated that he always had trouble with his knees and did not think he could do anything about it other than take pain medication.  The evidence taken as a whole is best read as a report of pain in both knees present since the in-service injury and with increasing severity over the years.  
In determining whether the nexus element has been met by a showing of symptoms present since the injury, whether treatment was sought over the years is a factor but is not dispositive.  Here, the Veteran and his father have both provided what the Board finds to be a credible and logical reasoning as to why the Veteran treated his pain with over-the-counter pain medication and ointments for many years - the advice of his family physician shortly after separation from service.  The Veteran has explained that his family physician and the physician's spouse are deceased and that no records are available.  Given the dates involved, the Board finds this explanation to be credible.  

The Veteran is competent to provide evidence of ongoing bilateral knee pain since the in-service injury, and his father and spouse are competent to provide his recollection of events following service. The Board finds this evidence of pain of the Veteran's knees that remained from the time of the injury to the present to be more probative than the inadequate nexus opinions provided by the examiners.  The Veteran's reports of pain are sufficient to show the nexus between his in-service bilateral knee injury and his currently diagnosed bilateral knee disability.  For these reasons, the nexus element is met in this case.  As all three elements of service connection for degenerative joint disease of each knee have been met, the appeal is granted in full.  

ORDER

Service connection for degenerative joint disease of the Veteran's right knee is granted.  

Service connection for degenerative joint disease of the Veteran's left knee is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


